       Case 1:19-cv-11100-LAK-SDA Document 46 Filed 09/29/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            9/29/2020
 Mark Ward,

                                 Plaintiff,
                                                              1:19-cv-11100 (LAK) (SDA)
                     -against-
                                                              ORDER
 Innosub USA, et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Plaintiff has failed to comply with the Court’s August 14, 2020 Order. (See ECF No. 45.) It

is hereby Ordered as follows:

       1. No later than October 15, 2020, Plaintiff shall seek a Clerk’s Certificate of Default as

           to Defendant Kissmax Design Company Limited d/b/a Clipartmax.

       2. With respect to the remaining Defendants, including Matt Hee and Nguyen Thi Thu

           Hang, Plaintiff shall, no later than October 15, 2020, either make a further showing as

           to why service by email should be permitted (see Order, ECF No. 22) or shall file a

           Notice of Voluntary Dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

       3. No later than November 16, 2020, Plaintiff shall file a motion for default judgment as

           to all Defendants for which Plaintiff has obtained Certificates of Default.

       Plaintiff is warned that failure to comply with this second Order may result in the

imposition of sanctions, up to an including a recommendation that his case be dismissed for

failure to prosecute. See Fed. R. Civ. P. 41(b).
     Case 1:19-cv-11100-LAK-SDA Document 46 Filed 09/29/20 Page 2 of 2




SO ORDERED.

DATED:        New York, New York
              September 29, 2020

                                         ______________________________
                                         STEWART D. AARON
                                         United States Magistrate Judge




                                     2
